EXHIBIT 10.5

CONSENT

This CONSENT (this “Consent”) is entered into this 10th day of August, 2009, by
and between Silicon Valley Bank (“Bank”) and Salary.com, Inc., a Delaware
corporation (“Borrower”).

RECITALS

A.    Bank and Borrower have entered into a certain Loan and Security Agreement
dated as of August 10, 2006, as affected by a certain Waiver Agreement dated as
of June 8, 2008, as amended by a certain First Loan Modification Agreement dated
as of August 8, 2008, as amended by a certain Second Loan Modification Agreement
dated as of September 17, 2008, as further amended by a certain Third Loan
Modification Agreement dated as of October 8, 2008, as further amended by a
certain Fourth Loan Modification Agreement dated as of March 16, 2009, and as
further amended by a certain Fifth Loan Modification Agreement dated as of
June 29, 2009 (as has been and as may be further amended from time to time, the
“Loan Agreement”). Bank has extended credit to Borrower for the purposes
permitted in the Loan Agreement.

B.    Borrower has requested that Bank agree to (i) exclude certain stock
repurchases from the definition of Adjusted EBITDA for purposes of calculating
Borrower’s Adjusted EBITDA as of the three-month periods ending June 30,
2009, July 31, 2009 and August 31, 2009, and (ii) increase the basket for stock
repurchases in Section 7.7 of the Loan Agreement.

C.    Bank has agreed to so consent to the requested actions, but only to the
extent, in accordance with the terms, subject to the conditions and in reliance
upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.    Definitions.  Capitalized terms used but not defined in this Consent shall
have the meanings given to them in the Loan Agreement.

2.    Consent.

2.1    Adjusted EBITDA.  Bank and Borrower hereby agree that, for purposes of
determining Borrower’s Adjusted EBITDA as of the three-month periods ending
June 30, 2009, July 31, 2009 and August 31, 2009, Adjusted EBITDA shall exclude
stock repurchases made during June 2009 of up to Three Hundred Thousand Dollars
($300,000.00).

2.2    Stock Repurchases.  Borrower and Bank hereby agree that Section 7.7 of
the Loan Agreement shall be amended by deleting “Two Million Two



--------------------------------------------------------------------------------

Hundred Fifty Thousand Dollars ($2,250,000.00)” and inserting in lieu thereof
“Two Million Four Hundred Fifty Thousand Dollars ($2,450,000.00)”.

3.    Representations and Warranties.  To induce Bank to enter into this
Consent, Borrower hereby represents and warrants to Bank as follows:

3.1    Immediately after giving effect to this Consent (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

3.2    Borrower has the power and due authority to execute and deliver this
Consent; and

3.3    The organizational documents of Borrower previously delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect.

4.    Integration.  This Consent and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Consent
and the Loan Documents merge into this Consent and the Loan Documents.

5.    Prior Agreement.  The Loan Documents are hereby ratified and reaffirmed
and shall remain in full force and effect. This Consent is not a novation and
the terms and conditions of this Consent shall be in addition to and
supplemental to all terms and conditions set forth in the Loan Documents. In the
event of any conflict or inconsistency between this Consent and the terms of
such documents, the terms of this Consent shall be controlling, but such
document shall not otherwise be affected or the rights therein impaired.

6.    Counterparts.  This Consent may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7.    Effectiveness.  This Consent shall be deemed effective upon the due
execution and delivery to Bank of this Consent by each party hereto.

8.    Fees and Expenses.  As required by the Loan Agreement, Borrower shall
reimburse Bank for the reasonable legal fees and expenses incurred in connection
with the preparation and execution of this Consent and the contemplated herein.

9.    Governing Law.  This Consent and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK     SALARY.COM, INC. By:   /s/ Larisa B.
Chilton       By:   /s/ Bryce A. Chicoyne Name:   Larisa B. Chilton     Name:  
Bryce A. Chicoyne Title:   Vice-President     Title:   CFO

The undersigned, SALARY.COM SECURITIES CORPORATION (“Salary.com Securities
Guarantor”) hereby ratifies, confirms and reaffirms, all and singular, the terms
and conditions of (a) a certain Unconditional Guaranty (the “Guaranty”) dated as
of October 8, 2008, executed and delivered by Salary.com Securities Guarantor,
pursuant to which Salary.com Securities Guarantor unconditionally guaranteed the
prompt, punctual and faithful payment and performance of all Obligations of
Borrower to Bank, and (b) a certain Security Agreement (the “Security
Agreement”) dated as of October 8, 2008, between Salary.com Securities Guarantor
and Bank, pursuant to which Salary.com Securities Guarantor granted Bank a
continuing first priority security interest in the Collateral (as the term is
defined therein) to secure the payment and performance of the Obligations under
the Guaranty in accordance with the terms of the Security Agreement. In
addition, Salary.com Securities Guarantor acknowledges, confirms and agrees that
the Guaranty and Security Agreement shall remain in full force and effect and
shall in no way be limited by the execution of this Consent, or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith.

 

SALARY.COM SECURITIES CORPORATION By:   /s/ Bryce A. Chicoyne Name:   Bryce A.
Chicoyne Title:   Treasurer

[signatures continue on the next page]



--------------------------------------------------------------------------------

The undersigned, SALARY.COM JAMAICA LIMITED (“Salary.com Jamaica Guarantor”)
hereby ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain Unconditional Guaranty (the “Guaranty”) dated as of
December 19, 2008, executed and delivered by Salary.com Jamaica Guarantor,
pursuant to which Salary.com Jamaica Guarantor unconditionally guaranteed the
prompt, punctual and faithful payment and performance of all Obligations of
Borrower to Bank. In addition, Salary.com Jamaica Guarantor acknowledges,
confirms and agrees that the Guaranty shall remain in full force and effect and
shall in no way be limited by the execution of this Consent, or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith.

 

SALARY.COM JAMAICA LIMITED By:   /s/ Nicholas Camelio Name:   Nicholas Camelio
Title:   Secretary

The undersigned, GENESYS SOFTWARE SYSTEMS, INC. (“Genesys Software Systems
Guarantor”) hereby ratifies, confirms and reaffirms, all and singular, the terms
and conditions of (a) a certain Unconditional Guaranty (the “Guaranty”) dated as
of March 16, 2009, executed and delivered by Genesys Software Systems Guarantor,
pursuant to which Genesys Software Systems Guarantor unconditionally guaranteed
the prompt, punctual and faithful payment and performance of all Obligations of
Borrower to Bank, and (b) a certain Security Agreement (the “Security
Agreement”) dated March 16, 2009, between Borrower and Bank, pursuant to which
Genesys Software Systems Guarantor granted Bank a continuing first priority
security interest in the Collateral (as the term is defined therein) to secure
the payment and performance of the Obligations under the Guaranty in accordance
with the terms of the Security Agreement. In addition, Genesys Software Systems
Guarantor acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Consent, or any other documents, instruments and/or
agreements executed and/or delivered in connection herewith.

 

GENESYS SOFTWARE SYSTEMS, INC. By:   /s/ Bryce A. Chicoyne Name:   Bryce A.
Chicoyne Title:   Treasurer